Exhibit 10.3


THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER REGULATION D PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”). THIS WARRANT SHALL NOT CONSTITUTE AN OFFER
TO SELL NOR A SOLICITATION OF AN OFFER TO BUY THE SECURITIES IN ANY JURISDICTION
IN WHICH SUCH OFFER OR SOLICITATION WOULD BE UNLAWFUL. THE SECURITIES ARE
“RESTRICTED” AND MAY NOT BE RESOLD OR TRANSFERRED EXCEPT AS PERMITTED UNDER THE
ACT PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM.




COMMON STOCK PURCHASE WARRANT
(“Warrant”)


To Purchase Shares of Common Stock, par value $0.001 per share (“Common Stock”)
of True Drinks Holdings, Inc.


No. [W-          ]                                                [             
] Shares





THIS CERTIFIES that, for value received, [ ] (the “Holder”) is entitled, upon
the terms and subject to the conditions hereinafter set forth, at any time on or
after the date hereof and on or prior to 8:00 p.m. New York City time on the
date that is five (5) years after the date hereof (the “Termination Date”), but
not thereafter, to subscribe for and purchase from True Drinks Holdings, Inc., a
corporation incorporated under the laws of the State of Nevada (the “Company”),
[] shares of the Company’s Common Stock (such shares, the “Warrant Shares”),
having an initial exercise price equal to $1.10 per share (the “Exercise
Price”). This Warrant is one of the substantially similar warrants issued
pursuant to a Subscription Agreement on even date hereof between the Company and
the Holder (the “Subscription Agreement”) and is subject to the terms and
conditions thereof. Capitalized terms not defined in this Warrant shall have the
meaning ascribed to them in the Subscription Agreement or the Secured
Convertible Promissory Notes issued pursuant to the Subscription Agreement, as
applicable.


    1. Title of Warrant. Prior to the expiration hereof and subject to
compliance with applicable laws, this Warrant and all rights hereunder are
transferable, in whole or in part, at the office or agency of the Company by the
Holder hereof in person or by duly authorized attorney, upon surrender of this
Warrant together with (a) the Assignment Form annexed hereto properly endorsed,
and (b) any other documentation reasonably necessary to satisfy the Company that
such transfer is in compliance with all applicable securities laws. The term
“Holder” shall also include any subsequent transferee of this Warrant.


    2. Authorization of Shares. The Company covenants that all shares of Common
Stock which may be issued upon the exercise of rights represented by this
Warrant will, upon exercise of the rights represented by this Warrant and
payment of the Exercise Price as set forth herein, be duly authorized, validly
issued, fully paid and nonassessable and free from all taxes, liens and charges
in respect of the issue thereof (other than taxes in respectof any transfer
occurring contemporaneously with such issue or otherwise specified herein).


    3. Exercise of Warrant.


       (a) The Holder may exercise this Warrant, in whole or in part, at any
time and from time to time by delivering (which may be by facsimile) to the
offices of the Company or any transfer agent for the Common Stock this Warrant,
together with a Notice of Exercise in the form annexed hereto specifying the
number of Warrant Shares with respect to which this Warrant is being exercised,
together with payment in cash to the Company of the Exercise Price therefore.


 
 

--------------------------------------------------------------------------------

 
 
       (b) In the event that the Warrant is not exercised in full, the number of
Warrant Shares shall be reduced by the number of such Warrant Shares for which
this Warrant is exercised and/or surrendered, and the Company, if requested by
Holder and at its expense, shall within three (3) Business Days issue and
deliver to the Holder a new Warrant of like tenor in the name of the Holder or
as the Holder (upon payment by Holder of any applicable transfer taxes) may
request, reflecting such adjusted Warrant Shares. Notwithstanding anything to
the contrary set forth herein, upon exercise of any portion of this Warrant in
accordance with the terms hereof, the Holder shall not be required to physically
surrender this Warrant to the Company unless such Holder is purchasing the full
amount of Warrant Shares represented by this Warrant. The Holder and the Company
shall maintain records showing the number of Warrant Shares so purchased
hereunder and the dates of such purchases or shall use such other method,
reasonably satisfactory to the Holder and the Company, so as not to require
physical surrender of this Warrant upon each such exercise. The Holder and any
assignee, by acceptance of this Warrant or a new Warrant, acknowledge and agree
that, by reason of the provisions of this Section, following exercise of any
portion of this Warrant, the number of Warrant Shares which may be purchased
upon exercise of this Warrant may be less than the number of Warrant Shares set
forth on the face hereof. Certificates for shares of Common Stock purchased
hereunder shall be delivered to the Holder hereof within three (3) Business Days
after the date on which this Warrant shall have been exercised as aforesaid. The
Holder may withdraw its Notice of Exercise at any time if the Company fails to
timely deliver the relevant certificates to the Holder as provided in this
Agreement. A Notice of Exercise shall be deemed sent on the date of delivery if
delivered before 8:00 p.m. New York Time on such date, or the day following such
date if delivered after 8:00 p.m. New York Time; provided that the Company is
only obligated to deliver Warrant Shares against delivery of the Exercise Price
from the holder hereof and, if the Holder is purchasing the full amount of
Warrant Shares represented by this Warrant, surrender of this Warrant (or
appropriate affidavit and/or indemnity in lieu thereof). In lieu of delivering
physical certificates representing the Warrant Shares issuable upon conversion
of this Warrant, provided the Company’s transfer agent is participating in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer program,
upon request of the Holder, the Company shall use its best efforts to cause its
transfer agent to electronically transmit the Warrant Shares issuable upon
exercise to the Holder, by crediting the account of the Holder’s prime broker
with DTC through its Deposit Withdrawal At Custodian (“DWAC”) system. The time
periods for delivery described above shall apply to the electronic transmittals
through the DWAC system. The Company agrees to coordinate with DTC to accomplish
this objective.



       (c) The Holder of this Warrant may exercise this Warrant as to any or all
of such Warrant Shares and, in lieu of making the cash payment otherwise
contemplated to be made to the Company upon such exercise in payment of the
aggregate Exercise Price, elect instead to receive upon such exercise a reduced
number of shares of Warrant Shares (the “Net Number”) determined according to
the following formula (a “Cashless Exercise”):



Net Number =         (A x B) - (A x C)
                                               B


For purposes of the foregoing formula:


A= the total number of Warrant Shares with respect to which this Warrant is then
being exercised in a Cashless Exercise.


B= the price per share based on the 10 day volume weighted average price of the
Company’s Common Stock on its principal trading market.


C= the Exercise Price in effect at the time of such exercise. There cannot be a
Cashless Exercise unless “B” exceeds “C”.

 
 

--------------------------------------------------------------------------------

 
 
       The Company’s obligations to issue and deliver Warrant Shares upon an
exercise in accordance with Section 3 above are absolute and unconditional,
irrespective of any action or inaction by the Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder or any other Person of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other Person, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of
Warrant Shares. Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock upon exercise of this Warrant as required pursuant to the
terms hereof.


    4. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. In lieu of
issuance of a fractional share upon any exercise hereunder, the Company will
either round up to nearest whole number of shares or pay the cash value of that
fractional share.


    5. Charges, Taxes and Expenses. Issuance of certificates for shares of
Common Stock upon the exercise of this Warrant shall be made without charge to
the Holder hereof for any issue or transfer tax or other incidental expense in
respect of the issuance of such certificate, all of which taxes and expenses
shall be paid by the Company, and such certificates shall be issued in the name
of the Holder of this Warrant or in such name or names as may be directed by the
Holder of this Warrant; provided, however, that in the event certificates for
shares of Common Stock are to be issued in a name other than the name of the
Holder of this Warrant, this Warrant when surrendered for exercise shall be
accompanied by the Assignment Form attached hereto duly executed by the Holder
hereof; and provided further, that the Company shall not be required to pay any
tax or taxes which may be payable in respect of any transfer involved in the
issuance of any Warrant certificates or any certificates for the Warrant Shares
other than the issuance of a Warrant certificate to the Holder in connection
with the Holder’s surrender of a Warrant Certificate upon the exercise of all or
less than all of the Warrants evidenced thereby.


    6. Closing of Books. The Company will at no time close its shareholder books
or records in any manner which interferes with the timely exercise of this
Warrant.


    7. No Rights as Shareholder until Exercise. Subject to Section 12 of this
Warrant and the provisions of any other written agreement between the Company
and the Holder, the Holder shall not be entitled to vote or receive dividends or
be deemed the holder of Warrant Shares or any other securities of the Company
that may at any time be issuable on the exercise hereof for any purpose, nor
shall anything contained herein be construed to confer upon the Holder, as such,
any of the rights of a stockholder of the Company or any right to vote for the
election of directors or upon any matter submitted to stockholders at any
meeting thereof, or to give or withhold consent to any corporate action (whether
upon any recapitalization, issuance of stock, reclassification of stock, change
of par value, or change of stock to no par value, consolidation, merger,
conveyance or otherwise) or to receive notice of meetings, or to receive
dividends or subscription rights or otherwise until this Warrant shall have been
exercised as provided herein. However, at the time of the exercise of this
Warrant pursuant to Section 3 hereof, the Warrant Shares so purchased hereunder
shall be deemed to be issued to such Holder as the record owner of such shares
as of the close of business on the date on which this Warrant shall have been
exercised.


    8. Assignment and Transfer of Warrant. This Warrant may be assigned by the
surrender of this Warrant and the Assignment Form annexed hereto duly executed
at the office of the Company (or such other office or agency of the Company or
its transfer agent as the Company may designate by notice in writing to the
registered Holder hereof at the address of such Holder appearing on the books of
the Company); provided, however, that this Warrant may not be resold or
otherwise transferred except (a) in a transaction registered under the Act, or
(b) in a transaction pursuant to an exemption, if available, from registration
under the Act and whereby, if reasonably requested by the Company, anopinion of
counsel reasonably satisfactory to the Company is obtained by the Holder of this
Warrant to the effect that the transaction is so exempt.



 
 

--------------------------------------------------------------------------------

 

   9. Loss, Theft, Destruction or Mutilation of Warrant; Exchange. The Company
represents, warrants and covenants that (a) upon receipt by the Company of
evidence and/or indemnity reasonably satisfactory to it of the loss, theft,
destruction or mutilation of any Warrant or stock certificate representing the
Warrant Shares, and in case of loss, theft or destruction, of indemnity
reasonably satisfactory to it, and (b) upon surrender and cancellation of such
Warrant or stock certificate, if mutilated, the Company will make and deliver a
new Warrant or stock certificate of like tenor and dated as of such
cancellation, in lieu of this Warrant or stock certificate, without any charge
therefor. This Warrant is exchangeable at any time for an equal aggregate number
of Warrants of different denominations, as requested by the holder surrendering
the same, or in such denominations as may be requested by the Holder following
determination of the Exercise Price. No service charge will be made for such
registration or transfer, exchange or reissuance.


    10.Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a legal holiday.


    11.Intentionally Omitted.


    12.Adjustments of Exercise Price and Number of Warrant Shares. The number of
and kind of securities purchasable upon exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time as set forth in
this Section 12.


       (a) Subdivisions, Combinations, Stock Dividends and other Issuances. If
the Company shall, at any time while this Warrant is outstanding, (i) pay a
stock dividend or otherwise make a distribution or distributions on any equity
securities (including instruments or securities convertible into or exchangeable
for such equity securities) in shares of Common Stock (ii) subdivide outstanding
shares of Common Stock into a larger number of shares, or (iii) combine
outstanding shares of Common Stock into a smaller number of shares, then the
Exercise Price shall be multiplied by a fraction, the numerator of which shall
be the number of shares of Common Stock outstanding before such event and the
denominator of which shall be the number of shares of Common Stock outstanding
after such event. Any adjustment made pursuant to this Section 12(a) shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision or
combination. The number of shares which may be purchased hereunder shall be
increased proportionately to any reduction in Exercise Price pursuant to this
paragraph 12(a), so that after such adjustments the aggregate Exercise Price
payable hereunder for the increased number of shares shall be the same as the
aggregate Exercise Price in effect just prior to such adjustments.


       (b) Other Distributions. If at any time after the date hereof, the
Company distributes to holders of its Common Stock, other than as part of its
dissolution, liquidation or the winding up of its affairs, any shares of its
capital stock, any evidence of indebtedness or any of its assets (other than
Common Stock), then the number of Warrant Shares for which this Warrant is
exercisable shall be increased to equal: (i) the number of Warrant Shares for
which this Warrant is exercisable immediately prior to such event, (ii)
multiplied by a fraction, (A) the numerator of which shall be the Fair Market
Value (as defined below) per share of Common Stock on the record date for the
dividend or distribution, and (B) the denominator of which shall be the Fair
Market Value price per share of Common Stock on the record date for the dividend
or distribution minus the amount allocable to one share of Common Stock of the
value (as jointly determined in good faith by the Board of Directors of the
Company) of any and all such evidences of indebtedness, shares of capital stock,
other securities or property, so distributed. For purposes of this Warrant,
“Fair Market Value” of the Common Stock shall be as reasonably determined in
good faith by the Company’s Board of Directors and the Holder. If the Fair
Market Value of the Common Stock cannot be determined by the Company’s Board of
Directors and the Holder after five (5) Business Days, such determination shall
be made by a third party appraisal firm mutually agreeable by the Board of
Directors and the Holder, at the expense of the Company (the “Independent
Appraiser”). The fair market value as determined by the Independent Appraiser
shall be final. The Exercise Price shall be reduced to equal: (i) the Exercise
Price in effect immediately before the occurrence of any event (ii) multiplied
by a fraction, (A) the numerator of which is the number of Warrant Shares for
which this Warrant is exercisable immediately before the adjustment, and (B) the
denominator of which is the number of Warrant Shares for which this Warrant is
exercisable immediately after the adjustment.



 
 

--------------------------------------------------------------------------------

 
 
       (c) Merger, etc. If at any time after the date hereof there shall be a
merger or consolidation of the Company with or into or a transfer of all or
substantially all of the assets of the Company to another entity, then the
Holder shall receive upon or after such transfer, merger or consolidation
becoming effective, and upon payment of the Exercise Price then in effect, the
number of shares or other securities or property of the Company or of the
successor corporation resulting from such merger or consolidation, which would
have been received by the Holder for the shares of stock subject to this Warrant
had this Warrant been exercised just prior to such transfer, merger or
consolidation becoming effective or to the applicable record date thereof, as
the case may be. The Company will not merge or consolidate with or into any
other corporation, or sell or otherwise transfer its property, assets and
business substantially as an entirety to another corporation, unless the
corporation resulting from such merger or consolidation (if not the Company), or
such transferee corporation, as the case may be, shall expressly assume in
writing the due and punctual performance and observance of each and every
covenant and condition of this Warrant to be performed and observed by the
Company.


       (d) Reclassification, etc. If at any time after the date hereof there
shall be a reorganization or reclassification of the securities as to which
purchase rights under this Warrant exist into the same or a different number of
securities of any other class or classes, then the Holder shall thereafter be
entitled to receive upon exercise of this Warrant, during the period specified
herein and upon payment of the Exercise Price then in effect, the number of
shares or other securities or property resulting from such reorganization or
reclassification, which would have been received by the Holder for the shares of
stock subject to this Warrant had this Warrant at such time been exercised.


       (e) Subsequent Equity Sales. In the event that on or subsequent to the
Closing Date, the Company issues or sells any Common Stock, any securities which
are convertible into or exchangeable for its Common Stock or any convertible
securities, or any warrants or other rights to subscribe for or to purchase or
any options for the purchase of its Common Stock or any such convertible
securities (the “Common Stock Equivalents”) other than (i) securities (including
any Qualified Securities) which are issued pursuant to the Offering Documents,
(ii) shares of Common Stock or options to purchase such shares issued to
employees, consultants, officers or directors in accordance with stock plans
approved by the Board of Directors and shares of Common Stock issuable under
options or warrants that are outstanding as of the date of the Subscription
Agreement, and (ii) shares of Common Stock issued pursuant to a stock dividend,
split or other similar transaction, at an effective price per share which is
less than the Exercise Price, then the Exercise Price in effect immediately
prior to such issue or sale shall be reduced to the lowest per share price of
Common Stock in such issuance or sale or deemed issuance or sale.


    13.Voluntary Adjustment by the Company. The Company may at its option, at
any time during the term of this Warrant, reduce, but not increase, the then
current Exercise Price to any amount and for any period of time deemed
appropriate by the Board of Directors of the Company.


    14.Notice of Adjustment. Whenever the number of Warrant Shares or number or
kind of securities or other property purchasable upon the exercise of this
Warrant or the Exercise Price is adjusted, the Company, at its expense, shall
promptly mail to the Holder of this Warrant a notice setting forth the number of
Warrant Shares (and other securities or property) purchasable upon the exercise
of this Warrant and the Exercise Price of such Warrant Shares after such
adjustment and setting forth the computation of such adjustment and a brief
statement of the facts requiring such adjustment. 
 
    15. Authorized Shares. The Company covenants that during the period this
Warrant is outstanding and exercisable, it will reserve and keep available from
its authorized and unissued Common Stock a sufficient number of shares to
provide solely for the issuance of the Warrant Shares upon the exercise of any
and all purchase rights under this Warrant. The Company further covenants that
its issuance of this Warrant shall constitute full authority to its officers who
are charged with the duty of executing stock certificates to execute and issue
the necessary certificates for the Warrant Shares upon the exercise of the
purchase rights under this Warrant. The Company will take all such reasonable
action as may be necessary to assure that such Warrant Shares may be issued as
provided herein without violation of any applicable law, regulation, or rule of
any applicable market or exchange.

 
 
 

--------------------------------------------------------------------------------

 
 
   16.Compliance with Securities Laws. The Holder hereof acknowledges that the
Warrant Shares acquired upon the exercise of this Warrant, if not registered (or
if no exemption from registration exists), will have restrictions upon resale
imposed by state and federal securities laws. Each certificate representing the
Warrant Shares issued to the Holder upon exercise (if not registered, for resale
or otherwise, or if no exemption from registration exists) will bear
substantially the following legend: THE SHARES REPRESENTED BY THIS CERTIFICATE
HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (TOGETHER WITH THE
RULES AND REGULATIONS PROMULGATED THEREUNDER, THE “SECURITIES ACT”), AND,
ACCORDINGLY, MAY NOT BE OFFERED, TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.
 
    17.Purpose of Warrant Shares. Without limiting the Purchaser’s right to
transfer, assign or otherwise convey this Warrant or Warrant Shares in
compliance with all applicable securities laws, the Holder of this Warrant, by
acceptance hereof, acknowledges that this Warrant and the Warrant Shares to be
issued upon exercise hereof are being acquired solely for the Holder’s own
account and not as a nominee for any other party, and that the Holder will not
offer, sell or otherwise dispose of this Warrant or any Warrant Shares to be
issued upon exercise hereof except under circumstances that will not result in a
violation of applicable federal and state securities laws.
   
    18.Miscellaneous.


       (a) Issue Date; Choice of Law; Venue; Jurisdiction. The provisions of
this Warrant shall be construed and shall be given effect in all respects as if
it had been issued and delivered by the Company on the date hereof. This Warrant
shall be binding upon any successors or assigns of the Company. This Warrant
will be construed and enforced in accordance with and governed by the laws of
the State of New York, except for matters arising under the Act, without
reference to principles of conflicts of law. Each of the parties consents to the
exclusive jurisdiction of the Federal and State Courts sitting in the County of
New York in the State of New York in connection with any dispute arising under
this Warrant and hereby waives, to the maximum extent permitted by law, any
objection, including any objection based on forum non conveniens or venue, to
the bringing of any such proceeding in such jurisdiction.


       (b) Modification and Waiver. This Warrant and any provisions hereof may
be changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of the same is sought. Any
amendment effected in accordance with this paragraph shall be binding upon the
Holder, each future holder of this Warrant and the Company. No waivers of, or
exceptions to, any term, condition or provision of this Warrant, in any one or
more instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such term, condition or provision.


       (c) Notices. Any notice or other communication required or permitted to
be given hereunder shall be in writing by facsimile, mail or personal delivery
and shall be effective upon actual receipt of such notice. The addresses for
such communications shall be to the addresses as shown on the books of the
Company or to the Company at the address set forth in the Offering Documents. A
party may from time to time change the address to which notices to it are to be
delivered or mailed hereunder by notice in accordance with the provisions of
this Section 18.


       (d) Severability. Whenever possible, each provision of this Warrant shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this Warrant
in such jurisdiction or affect the validity, legality or enforceability of any
provision in any other jurisdiction, but this Warrant shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.


 
 

--------------------------------------------------------------------------------

 


      (e) Specific Enforcement. The Company and the Holder acknowledge and agree
that irreparable damage would occur in the event that any of the provisions of
this Warrant were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent or cure breaches of the provisions of
this Warrant and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which either of them may be entitled by
law or equity.


[SIGNATURE PAGE FOLLOWS]



 
 

--------------------------------------------------------------------------------

 
 
 


IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by a duly
authorized officer as of the date written below.


Dated: ________ __, 2013


 
True Drinks Holdings, Inc.




By:
Name:
Title: